Exhibit 10.3

EXECUTION COPY

AMENDMENT TO AMENDED AND RESTATED

EMPLOYEE ROLLOVER STOCK OPTION AGREEMENT

AMENDMENT to Amended and Restated Employee Rollover Stock Option Agreement (this
“Amendment”), dated August 2, 2013, by and among Ancelux Topco S.C.A., a société
en commandite par actions, organized and existing under the laws of the Grand
Duchy of Luxembourg (“Parent”), Ancestry US Holdings Inc. (f/k/a Global
Generations International Inc.), a Delaware corporation (“US Holdco”) and Howard
Hochhauser (the “Optionee”).

WHEREAS, Parent, US Holdco and the Optionee are parties to an Amended and
Restated Employee Rollover Stock Option Agreement dated as of December 28, 2012
(the “Rollover Agreement”);

WHEREAS, Section 15 of the Rollover Agreement provides that the Rollover
Agreement may be amended by a written instrument signed by Parent, US Holdco,
Ancestry.com Inc., a Delaware corporation, and the Optionee;

WHEREAS, the parties desire to amend the Rollover Agreement as set forth herein;
and

WHEREAS, capitalized terms used and not defined herein shall have the meanings
set forth in the Rollover Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
undersigned parties hereto agree to the terms and conditions contained herein.

 

1. Section 3(d) of the Rollover Agreement is hereby amended and restated in its
entirety to provide as follows:

“US Holdco Stock Contribution. Immediately following the first anniversary of
the ISO Exercise Date, the Optionee agrees to contribute his shares of US Holdco
Stock to Parent in exchange for a number of Investor Interests equal to the
product of the number of shares of US Holdco Stock being contributed multiplied
by the ratio of the Fair Market Value of one share of US Holdco Stock to the
Fair Market Value of one Investor Interest, in each case on the ISO Exercise
Date. The purpose of this Section 3(d) is to provide for an exchange of
Optionee’s US Holdco Stock for Investor Interests having equivalent value. In
the event of any change in the capital structure of US Holdco or Parent or any
corporate transaction with respect to US Holdco or Parent that would interfere
with the intent of this Section 3(d), the parties to this Agreement will
equitably adjust the Investor Interests or make such other adjustments to
Optionee’s holdings consistent with such purpose.”

 

2. Section 3(e) of the Rollover Agreement is hereby deleted in its entirety.

 

3. Confirmation of Rollover Agreement. Except as set forth in this amendment,
the Rollover Agreement shall remain in effect in all other respects and is
hereby confirmed by the parties.

 

4. Counterparts. This Amendment may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.



--------------------------------------------------------------------------------

5. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of Utah applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

ANCELUX TOPCO S.C.A., represented by its sole manager, Ancelux S.àr.l By:  

/s/ Séverine MICHEL

Name:   Séverine MICHEL Title:  

 

ANCESTRY.COM INC. By:   /s/ William Stern Name:   William Stern Title:  

 

ANCESTRY US HOLDINGS INC. By:   /s/ William Stern Name:   William Stern Title:  

 

OPTIONEE /s/ Howard Hochhauser Howard Hochhauser

[Signature Page to Amendment to Amended and Restated Employee Rollover Stock
Option Agreement]